149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas G. WOLFIN, Jr., Appellant,v.Jessie CRUMP; Randy Grass; James Reed; Jeffrey A. Burgert, Appellees.
No. 97-2097.
United States Court of Appeals, Eighth Circuit.
Submitted May 7, 1998.Filed May 18, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Thomas G. Wolfin Jr. appeals from the district court's1 order dismissing his complaint with prejudice under Federal Rule of Civil Procedure 41(b) for failure to comply with the court's pretrial-compliance order.  Given Wolfin's pattern of noncompliance throughout the proceedings and the warning he received, we conclude the district court did not abuse its discretion.  See Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219-22 (8th Cir.1998) (standard of review; "dismissal with prejudice is not subject to reversal ... where appellant has engaged in several acts of wilful noncompliance with orders of the court").  Accordingly, we affirm.  We deny appellees' motion to strike appellant's brief.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri